per curiam:
En el caso de autos, el Sr. Ricardo Montosa Rodríguez presentó varias quejas ante este Tribunal contra el Ledo. José R. Cintrón Colón, por alegadas violaciones a los cánones del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Se le imputa al licenciado Cintrón Colón manejar ne-gligentemente la causa Ricardo Montosa, et als. v. Tommy Carrasquillo, et als.,(1) no pactar adecuadamente los hono-rarios que recibiría por la defensa de dicha causa y ame-nazar de muerte al quejoso. Mediante Resolución de 9 de noviembre de 2001, referimos el asunto a la atención del Procurador General de Puerto Rico para que investigara la conducta del querellado y nos informara sobre dichas que-jas a la brevedad posible, conforme lo dispuesto por la Re-gla 14(d) del Reglamento del Tribunal Supremo.(2) El 13 de noviembre de 1997 el Procurador General nos rindió su Informe. En éste señaló que el licenciado Cintrón Colón pudo haber incurrido en una violación al Canon 38 del Có-digo de Ética Profesional, 4 L.P.R.A. Ap. IX, al amenazar de muerte a su cliente. En cuanto a las demás imputacio-nes, el Procurador concluyó que no existía evidencia sufi-ciente que justificase el inicio de un procedimiento discipli-nario en contra del abogado de epígrafe.
Mediante Resolución de 5 de abril de 2002, ordenamos al Procurador General que presentara la correspondiente querella, lo cual hizo el 1 de mayo de 2002 ante este *780Tribunal. En la querella se le imputó al licenciado Cintrón Colón el cargo siguiente:
CARGO I
El Ledo. José R. Cintrón Colon incurrió en conducta profesio-nal [sic] en violación al Cánon [sic] 38 de los de Etica Profe-sional, 4 L.P.R.A. Ap. IX, C. 38, al amenazar de muerte a su cliente, el Sr. Ricardo Montosa Rodríguez en medio de una discusión que sostuvieron en el tribunal. Querella AB-2001-222, pág. 1.
El 28 de mayo de 2002 el licenciado Cintrón Colón con-testó la querella admitiendo las alegaciones incluidas en ésta. En su escrito, el abogado querellado pidió excusas a este Foro y al señor Montosa Rodríguez por el incidente ocurrido.
Así las cosas, el 18 de julio de 2002 designamos a la Leda. Ygrí Rivera de Martínez, ex Jueza del Tribunal de Circuito de Apelaciones, en calidad de Comisionada Especial, para que oyera y recibiera la prueba presentada por las partes, en apoyo de sus respectivas posiciones, y nos rindiera un informe con sus determinaciones de hecho. Cumpliendo con lo ordenado, el 17 de octubre de 2003 la Comisionada Especial nos rindió su informe.(3)
A continuación exponemos un breve resumen de los he-chos relevantes tomados del Informe de la Comisionada y demás documentos que obran en autos.
*781HH h — i
El quejoso, Sr. Ricardo Montosa Rodríguez, contrató los servicios del licenciado Cintrón Colón para que lo repre-sentara en un caso de cobro de dinero, ejecución de hipo-teca y daños y perjuicios.(4) Finalizado el caso, y una vez obtuvo sentencia a su favor, el señor Montosa Rodríguez comenzó a tener serias diferencias con el licenciado Cin-trón Colón en torno a cuánto serían los honorarios que éste recibiría por los servicios prestados. Dichos incidentes mo-tivaron que el licenciado Cintrón Colón presentara una de-manda en cobro de dinero en contra del señor Montosa Rodríguez.
Así las cosas, el 31 de octubre de 2001 se celebró una vista en el Tribunal de Primera Instancia, Sala Superior de Bayamón, para discutir la controversia sobre el pago de honorarios. Finalizada la vista, y mientras las partes se dirigían al estacionamiento, se inició una conversación en-tre el señor Montosa Rodríguez, la Leda. Madeline Llovet (quien acompañaba alseñor Montosa Rodríguez), y el licen-ciado Cintrón Colón. Dicha conversación degeneró en una acalorada discusión en la cual el abogado querellado ame-nazó de muerte al señor Montosa Rodríguez.
Una vez el licenciado Cintrón Colón se percató que las emociones lo habían dominado, rectificó su posición y de inmediato le pidió disculpas al señor Montosa Rodríguez. De igual manera lo hizo con la licenciada Llovet Otero, quien fue testigo presencial del incidente. Posteriormente, continuó hablando con el señor Montosa Rodríguez amiga-blemente, al extremo que pensó que todo había concluido en ese momento.
*782HH b-H
Como es sabido, “[l]a práctica de la abogacía, distinto quizás a otras profesiones, conlleva una seria y delicada función ciudadana pues la misma representa servicio, ética y ejemplo”. Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599, 613 (1993). En innumerables ocasiones, hemos señalado que los abogados y abogadas son funcionarios del Tribunal y ministros ordenados de la justicia y, como tales, “sus actuaciones deben estar encaminadas a mantener un orden jurídico íntegro y eficaz, ‘orientado esencialmente por los principios de vida democrática y de respeto a la inviolable dignidad del ser humano’ ”. (Énfasis suprimido.) In re Santiago Rodríguez, 160 D.P.R. 245, 254 (2003).
Cónsono con ello, el Canon 38 del Código de Ética Profesional, supra, establece que:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. ...
Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida pri-vada como en el desempeño de su profesión, debe conducirse en forma digna y honorable. (Énfasis suplido.)
A la luz de lo antes expuesto, hemos señalado que por ser los abogados el espejo donde se refleja la imagen de la profesión, éstos deben actuar con el más escrupuloso sentido de responsabilidad que impone la función social que ejercen. In re Santiago Rodríguez, supra; In re Silvagnoli Collazo, 154 D.P.R. 533 (2001); In re Ortiz Brunet, 152 D.P.R. 542 (2000); In re Coll Pujols, 102 D.P.R. 313, 319 (1974). Lamentablemente, dichos postulados no fueron los que se siguieron en el caso de marras.
En el presente caso, el licenciado Cintrón Colón admitió *783haber amenazado de muerte a su cliente. Tal conducta, lejos de preservar la dignidad y el honor de la profesión, constituye una violación al Canon 38 del Código de Etica Profesional, supra, y merece nuestro más fuerte repudio. La actuación del licenciado Cintrón Colón lesiona el honor de la profesión y atenta directamente contra aquellos pre-ceptos básicos que obligan a los miembros de la clase to-gada a actuar con el más alto sentido de responsabilidad y respeto hacia sus clientes y la profesión. Es decir, “[e]ste proceder es claramente lesivo al buen nombre de la profe-sión y el suyo propio como profesional”. (Enfasis suplido.) In re Ortiz Brunet, supra, pág. 556.
Reconocemos que un abogado, ante circunstancias extremadamente difíciles que lo lleven a sentirse absolutamente agraviado, frustrado y humillado, puede, como cualquier otro ser humano, perder la ecuanimidad en un momento dado.(5) Sin embargo, ello no puede ser razón para otorgarle a éste una bcencia que lo libere de su deber de esforzarse al máximo de su capacidad en la exaltación del honor y la dignidad de la profesión legal. Debemos recordar que la apariencia de impropiedad puede ser muy lesiva al respeto de la ciudadanía por sus instituciones de justicia y a la confianza que los clientes depositan en sus abogados. In re Rojas Lugo, 114 D.P.R. 687, 690 (1983).
Para preservar el honor y la dignidad de la profesión, y aun reconociendo las múltiples disculpas brindadas por el licenciado Cintrón Colón, es forzoso concluir que éste que-brantó la dignidad de la profesión legal, al amenazar de muerte a su cliente. Así pues, procede que le censuremos enérgicamente por haber infringido el Canon 38 del Código *784de Ética Profesional, supra, en el desempeño de sus funcio-nes como abogado. Además, se le apercibe que conducta similar en el ejercicio de la abogacía y notaría en el futuro, conllevará sanciones más severas.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez concurrió con el resultado sin opinión escrita.

(1) Véase Civil Núm. DCD-99-2225 del Tribunal de Primera Instancia, Sala de Bayamón.


(2) En lo pertinente, establece la mencionada disposición legal:
“Regla 14— Quejas y procedimientos disciplinarios contra abogados(as) y notarios(as).
“(d) Cuando el(la) abogado(a) o el Notario(a) hayan presentado su contestación, o haya transcurrido el término concedido para contestar, el(la) Secretario(a) remitirá la queja y la contestación, o la queja y una expresión al efecto de que no ha sido contestado, según fuese el caso, al (a la) Procurado(a) General o al (a la) Director(a) de la Oficina de Inspección de Notaría, respectivamente, para que éstos(as), dentro del término de treinta (30) días, se expresen sobre las mismas y hagan la recomen-dación que estimen pertinente.” 4 L.P.R.A. Ap. XXI-A.


(3) Es menester señalar que previo a que la Comisionada Especial nos sometiera su Informe, se celebró una vista en los méritos del caso. A ésta comparecieron la Leda. Noemí Rivera León, procuradora general auxiliar, y el Ledo. José R. Cintrón Colón, personalmente y representado por el Ledo. Antonio J. Amadeo Murga. La Procuradora General sometió su prueba fundamentada en lo que consta en los expe-dientes AB-2001-222 y CP-2002-006. Por su parte, el licenciado Cintrón Colón pre-sentó como testigos a los siguientes: a la Hon. Concepción del Pilar Igartúa, jueza del Tribunal de Primera Instancia; al Sr. Gerardo Angulo Mesías, dueño del periódico The San Juan Star; al Lcdo. Walter Pierlusi Isem, abogado del señor Montosa Ro-dríguez en un caso de ejecución de hipoteca; a la Leda. Madeline Llovet Otero, abogada del señor Montosa Rodríguez en un caso de quiebras, y al Sr. Femando Rivera Casasús, emplazador.


(4) Véase esc. 1.


(5) Cabe señalar que del expediente que obra en nuestro poder se desprende, como un hecho probado, que el licenciado Cintrón Colón fue víctima de continuas humillaciones y acusaciones falsas, de manera injustificada, por parte del señor Montosa Rodríguez. La prueba demostró que el señor Montosa Rodríguez era una persona difícil y muy manipulador. Véase Informe de la Comisionada Especial, págs. 24 y 27. De otra parte, quedó igualmente establecido que es la primera querella que se presenta en contra de este abogado.